DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites that the plasma ejection port is oriented in a direction angled from a direction perpendicular to the printing surface toward a direction opposite the moving direction. As shown in the elected embodiment according to figure 3-3, it does not appear the plasma ejection port is directed opposite the movement direction but rather angled with respect to the movement direction. In other words, “opposite” would imply that the two directions are 180 degrees from each other, but the figure would seem to show that the two directions are more likely 150 degrees from each other. Clarification is required. 
Because all other claims depend from claim 1, they are also rejected on this basis.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Cofler (2009/0207224) in view of Lapin (2018/0022947) and Mai (2019/0252156).

	Regarding claim 1, Cofler teaches an inkjet printing device comprising:
	an inkjet nozzle (fig. 3, item 140C) that is disposed , for printing on the printing surface (see fig. 3);
	a plasma ejection port (fig. 3, item 156B) disposed downstream of the inkjet nozzle in the moving direction of the target base printing material (see fig. 3, note that the moving direction is being defined downward on the page), for treating the printing surface of the target base printing material with plasma ([0018]); and
	an UV irradiation part (fig. 3, item 150A) disposed downstream of the plasma ejection port in the moving direction of the target base printing material (see fig. 3), for treating the printing surface of the target base printing material with UV irradiation ([0018]-[0021]). 
 	Cofler teaches a UV irradiation part instead of an electron beam irradiation part. Lapin teaches wherein employing electron beam irradiatable inks instead of UV irradiatable inks (Lapin, [0005]). It would have been obvious to use electron beam irradiatable inks instead of UV irradiatable inks, as disclosed by Lapin, in the device disclosed by Cofler because doing so would allow for the use of inks without photoinitiators while giving high conversion of the monomer components. Upon substitution of EB inks for UV inks, it would be obvious to one of skill in the art at the time of invention to convert the UV irradiators of Cofler to EB irradiators, and the resultant device would meet the claimed limitations. 
 	Cofler in view of Lapin does not teach wherein an opening part of the plasma ejection port for ejecting plasma toward the printing surface is oriented in a direction angled toward a direction opposite to the moving direction of the target base printing material. Mai teaches this (Mai, see fig. 4, Note that plasma generator 20b has a port 291’ inclined relative to the medium and generally directed against the direction of movement of the medium). It would have been obvious to one of ordinary skill in the art at the time of invention to angle the plasma ejection port as done by Mai in the device disclosed by Cofler in view of Lapin because doing so would have amounted to the simple substitution of one known plasma ejection port for another to obtain predictable results. 

 	Regarding claim 2, Cofler in view of Lapin and Mai teaches the inkjet printing device according to claim 1, wherein the inkjet nozzle and the plasma ejection port are integrated to constitute an inkjet printing part (Cofler, see fig. 3, item 164). 	Regarding claim 3, Cofler in view of Lapin and Mai teaches the inkjet printing device according to claim 2, wherein a head equipped with has the plasma ejection port (Cofler, fig. 3, Note that unlabeled head mounts both the nozzles 144 and the plasma ejection ports on the bottom of items 156). 	Regarding claim 8, Cofler in view of Lapin and Mai teaches the inkjet printing device according to claim 2, having a cover for covering the plasma ejection port (Cofler, fig. 3, Note that this limitation can mean almost anything. Here, carriage 164 covers the upper and side exteriors of the printheads and the plasma ejectors. Because the plasma ejection ports are part of the plasma ejectors, the plasma ejection ports are part of the plasma ejectors, the ports can also be said to be covered. Note that the manner or direction of the covering has not been recited). 	Regarding claim 9, Cofler in view of Lapin and Mai teaches the inkjet printing device according to claim 2, further comprising: a cover provided for covering the inkjet printing part, wherein the plasma ejection port is provided in the cover (see rejection of claim 8).

Claim(s) 4 is rejected under 35 U.S.C. 103 as being unpatentable over Cofler in view of Lapin and Mai as applied to claim 2 above, and further in view of Araki (2016/0090504).

 	Regarding claim 4, Cofler in view of Lapin and Mai teaches the inkjet printing device according to claim 2, wherein first and second nozzles with dedicated plasma treatment ejectors (Cofler, fig. 4, see claim 1 rejection). Cofler in view of Lapin and Mai does not teach a surface treatment device downstream of both nozzles and both plasma ejectors. Araki teaches an arrangement with a number of nozzles with dedicated surface treatment devices, and one final surface treatment device downstream of all nozzles (Araki, see fig. 1, Note dedicated light sources 20 and final nitrogen-purged exposure light source 22 downstream of all nozzles 18). It would have been obvious to one of ordinary skill in the art at the time of invention to arrange the elements claimed in the manner disclosed by Araki in the device disclosed by Cofler in view of Lapin because doing so would allow for dedicated surface treatment for each color while allowing for a finishing surface treatment. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot in light of the new ground(s) of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853